MOORMAN, Circuit Judge
(dissenting).
The decree of November 6, 1926, set aside a final decree entered at a former term of the court. It is settled, of course, that there is *174no jurisdiction' in a court to enter such a deeree, except to correct a clerical error or inadvertence in the former decree. In my opinion, the deeree of November 6th does not come within the exception to this rule. The clerk made no mistake in entering the first decree. It was the deeree, so far as the record shows, that he was directed to enter, and that the court intended to enter; and, as said in Wetmore v. Karrick, 205 U. S. 141, 27 S. Ct. 434, 51 L. Ed. 745, nothing was left out of it “which the court intended to make a matter of record.” The statement (or finding, as it is called in the majority opinion) in the decree of November 6th, “that said deeree [the one of May 8th] was by consent of counsel entered subject -to the right of the court to modify as here done,” shows at most, it seems tó me, that the former deeree was entered with the understanding that the court might, if it chose, modify it as to the $400. It does not show that this' agreement or understanding was omitted from the deeree through clerical error or inádvertenee, but, as I construe it, that the decree entered was precisely what the court intended should be entered. In the later deeree the court, I think, undertook to change what it had adjudged in the first one, arid not' to correct a clerical error or inadvertence therein. This, I think, it could not do. Phillips v. Negley, 117 U. S. 665, 6 S. Ct. 901, 29 L. Ed. 1013; Hickman v. Ft. Scott, 141 U. S. 415, 12 S. Ct. 9, 35 L. Ed. 775; Wetmore v. Karrick, 205 U. S. 141, 27 S. Ct. 434, 51 L. Ed. 745; United States v. Mayer, 235 U. S. 55, 35 S. Ct. 16, 59 L. Ed. 129; and 1 Freeman on Judgments (4th Ed.) §121.